Order denying motion of judgment creditor to have judgment debtor held in contempt as a consequence of the debtor, as the insured under certain insurance policies, procuring loans upon said policies and indorsing the checks over to his wife at a time when there was outstanding an order in supplementary proceedings enjoining transfers, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, to the extent of fining the judgment debtor the amount of both loans, to wit, $335.17, to be credited on the judgment, and in default of which payment within five days after the entry and service of the order hereon, he stands committed. Section 55-a of the Insurance Law is the controlling statute. The judgment debtor, perforce subdivision 5 of section 166 of the Insurance Law (Conlew, Inc., v. Thomas, N. Y. L. J. June 11, 1940, p. 2644), may not have the benefit of section 166 which superseded section 55-a. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.